                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JOHN HENRY GISSENDANNER,
    Plaintiff,

vs.                                          Case No.: 3:18cv2195/LAC/EMT

SERGEANT C. RILEY, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated July 18, 2019 (ECF No. 14). Plaintiff has been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                        Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

       DONE AND ORDERED this 16th day of August, 2019.



                                     s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2195/LAC/EMT
